Order entered September 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01099-CV

                               THERESA BARNETT, Appellant

                                                V.

                          DAVID S. CROCKETT, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-00136-F

                                            ORDER
       The Court has before it appellees’ August 28, 2013 motion to dismiss and for damages,

appellant’s August 29, 2013 “Emergency motion to join in Cause No. 05-13-00775-CV, absorb

cost of records and temporarily reassign judge currently presiding over trial court suit or stay

trial court proceedings pending Supreme Court of Texas writ decisions and stay the July 29,

2013 sanctions order,” and appellees’ September 5, 2013 response to that emergency motion and

supplement to appellees’ motion for damages. The Court denies appellant’s August 29, 2013

emergency motion and appellees’ motion for damages. The Court requests that appellant file

any additional response to the motion to dismiss within ten days of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE